Citation Nr: 1447925	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-18 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for a low back disability. 

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity prior to May 7, 2010 and to a disability rating in excess of 20 percent thereafter.  

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  

4.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

5.  Entitlement to a disability rating in excess of 20 percent for gout of the right and left great toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1987 and from March 1991 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2010 rating decisions and a June 2011 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The December 2009 rating decision denied an increased rating for gout in the Veteran's left great toe and denied service connection for gout in his right great toe, and denied an increased rating for his low back disability.  The January 2010 rating decision denied an increased rating for hypertension.  The June 2011 DRO decision granted service connection for gout in the right toe and indicated that the assigned 20 percent evaluation contemplated the disability stemming from the gout in both toes.  It also assigned separate ratings for the Veteran's radiculopathy to the lower extremities as a result of his low back disability.  The DRO assigned an initial 10 percent rating for the right lower extremity prior to May 7, 2010 and a 20 percent thereafter, and an initial 20 percent rating for radiculopathy of the left lower extremity.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) paperless claims processing system reveals additional documents for which a waiver has not been submitted and the RO has not reviewed.  Any future consideration of this case should take into consideration the existence of this electronic record.  Some of the records in VBMS pertain to the issues on appeal, specifically, VA treatment records from November 2013 to April 2014 and August 2014.  However, these records address the Veteran's low back and radiculopathy symptoms and these issues are being remanded for additional development.  The Veteran has also submitted leave statements to show that he misses work due to his back pain and gout.  At his hearing, the Veteran testified that he missed work due to these disabilities.  Therefore, the leave statements are redundant of evidence already of record.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The Veteran and his spouse testified at a hearing in May 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  After the hearing, he submitted additional private medical records accompanied by a waiver of initial RO consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The issues of entitlement to increased ratings for a low back disability and radiculopathy to the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's diastolic pressure is not predominantly 110mm or more, nor is his systolic pressure predominantly 200mm or more.  

2.  The Veteran's gout in his right and left great toes does not manifest symptom combinations productive of definite impairment of health or incapacitating exacerbations three or more times per year, nor does it more closely approximate a severe foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for a disability rating in excess of 20 percent for gout in the right and left great toes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in October 2008, September 2009, and November 2009 satisfied the duty to notify provisions with regard to the Veteran's increased rating claims.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in November 2008, December 2009, and April 2013 to evaluate the severity of his hypertension and gout.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran and his wife testified at a hearing before the undersigned in May 2014.  
At the hearing, the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II.  Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Hypertension 

The Veteran's hypertension is currently evaluated as 10 percent disabling under Diagnostic Code 7101, under which a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more or when systolic pressure (the higher number) is predominantly 160mm or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100mm or more.  A 20 percent evaluation requires diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  

During the appeal period, the Veteran's diastolic pressure has not reached 110mm or more, and his systolic pressure has not reached 200mm or more.  At its most severe, his systolic pressure reached 188mm at his December 2009 VA examination, and his diastolic pressure reached 99mm in February 2012.  However, the record does not show that at any point during the appeal period, his blood pressure readings reached a systolic pressure of 200mm or a diastolic pressure of 110mm, let alone predominantly display these readings.  

The Veteran underwent a VA examination in December 2009.  He reported poor control of his hypertension and admitted to having a poor diet.  At the examination his blood pressure readings were 173/103, 162/103, and 188/107.  The examiner found that hypertension did not impact the Veteran's ability to work.  

He underwent a second VA examination in April 2013.  It was noted that he took amlodipine, atenolol, and hydrochlorothiazide for control of his hypertension.  The examiner noted that the Veteran did not have a history of diastolic pressure of predominantly 100mm or more.  At the examination, the Veteran's blood pressure readings were 162/88, 162/88, and 164/100.  The examiner found that there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension.  Further, the examiner found that hypertension did not impact the Veteran's ability to work.  

The blood pressure readings of record and the two VA examination reports provide probative evidence against the Veteran's claim.  

At his May 2014 hearing, the Veteran testified that his blood pressure was not stable and that without his medication it was "out of the ceiling."  He noted that while taking medication, his blood pressure was approximately 134/88.  The Veteran is competent to report the medications that he takes and observable symptoms, such as repeating blood pressure readings taken and reported to him by a health care professional.  Layno v. Brown, 6 Vet. App. 465 (1994).  His testimony is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the Veteran did not testify that his systolic pressure was 200mm or more or that his diastolic pressure was 110mm or more.  

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is not competent to determine his own blood pressure readings because this measurement requires specialized equipment which he did not state that he possesses, and depending on the type of equipment used, specialized experience is needed to interpret the readings.  Therefore, he is not competent to state that his hypertension meets the criteria for a 20 percent rating.  

The medical evidence of record is more probative than the Veteran's lay assertions.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's hypertension does not more closely approximate a 20 percent rating under the applicable Diagnostic Code during the appeal period.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  Because the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  

B.  Gout

The Veteran's gout is currently evaluated as 20 percent disabling under Diagnostic Code 5017, which contemplates gout.  38 C.F.R. § 4.71a (2014).  Under Diagnostic Code 5017, the rater is instructed to evaluate the disability under Diagnostic Code 5002, rheumatoid arthritis.  Id.  Diagnostic Code 5002 provides that rheumatoid arthritis will be rated as either an active process or on the basis of chronic residuals. Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Id.  Instead, the higher rating will be assigned.  

Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated as 20 percent disabling when there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.

Under Diagnostic Code 5002, chronic residuals, such as limitation of motion or favorable or unfavorable ankylosis, are to be rated under the appropriate Diagnostic Codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under DC 5002 are to be combined, not added.  Id.  

The Board must apply the portion of Diagnostic Code 5002 that best describes the Veteran's overall symptoms.  38 C.F.R. § 4.20 (2014).  The record shows that the Veteran is able to move his great toes.  Therefore, by definition, he does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

There is no Diagnostic Code that specifically contemplates limitation of motion of the toes.  The most appropriate Diagnostic Code to describe limitation of motion of the toes is Diagnostic Code 5284, other foot injuries, under which a 20 percent evaluation is warranted for moderately severe injury and a 30 percent evaluation is warranted for  severe injury.  38 C.F.R. § 4.71a (2014).  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).  

Because Diagnostic Code 5284 could contemplate limitation of motion, additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A VA treatment record from June 2008 notes that the Veteran had a flare-up of gout in his left great toe and that he wanted pain medication.  

The Veteran underwent a VA examination in November 2008.  With regard to his left great toe, he was not receiving treatment.  He reported painful motion in his great toes while walking during flare-ups.  He denied swelling and weakness.  There was pain to palpation of the left metatarsophalangeal (MTP) joint.  There was objective evidence of painful motion.  Only his left foot was examined.  However he reported painful flare-ups in his right great toe as well.  The examiner diagnosed gout and degenerative joint disease.  The Veteran reported being employed full time.  He stated that he lost a total of six weeks of work in the previous year due to both his gout and his low back disability.  The examiner stated that the impact of gout on the Veteran's occupation was pain during flares and increased absenteeism.  

In August 2009, he reported that he had a flare-up of gout in his right great toe that had lasted for several weeks and that the pain was worse with movement.  He denied accompanying fevers and chills.  Upon examination, his right great toe was tender over palpation of the MTP joint.  A gout flare was diagnosed.  In September 2009, he stated that he continued to experience a gout flare-up in his right great toe that seemed to improve, but then recurred.  It was recommended that he continue taking allopur and was also prescribed colchic and Indocin.  In October 2009, he reported that he had a gout flare-up in his right great toe a few months prior and was "still not feeling quite right."  The health care provider stated that there was "still some residual swelling" but that it was "not acute."  

The Veteran's next treatment for gout was in January 2011 when he presented with a flare-up in his right great toe.  Upon examination, his MTP joint was tender to palpation.  In April 2011 it was noted that his gout was resolving.  

At his May 2014 hearing, the Veteran and his spouse competently and credibly testified that three months prior to the hearing he had a "breakthrough" episode.  He stated that his right toe swelled and was sore, but that it was not as severe because he took his medication.  They testified that he missed work due to pain.  His wife stated that sometimes during a flare-up, the Veteran could not stand up and he "sometimes" missed work.  He also stated that during a flare-up, he was unable to put on his shoes.  The hearing testimony provides probative evidence in support of the Veteran's claim, in that it shows he experiences pain, swelling, and limited motion of the great toes during a flare-up, and that flare-ups cause him to miss work.  

It is clear from the Veteran's description of his symptoms that there is limited motion and painful motion during a flare-up.  In essence, all motion is accompanied by pain.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran already is assigned in excess of the minimum compensable evaluation for painful motion.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2014).  In this case, the Veteran has stated that he has pain and limitation of motion during a flare-up only, and his flare-ups do not occur often enough to constitute severe disability under Diagnostic Code 5284.  The record indicates that the Veteran has approximately one or two flare-ups of gout per year that last for a few weeks each.  Although he competently and credibly testified in May 2014 that he missed work during a gout flare-up, he stated that he had not "...missed very often lately, only around the time [he] had that one flare-up."  Therefore, in this case, the Veteran's gout does not more closely approximate severe disability and a 30 percent rating under Diagnostic Code 5284 is not warranted.  There are no other Diagnostic Codes that contemplate painful limitation of motion of the great toes, which is the manifestation of the Veteran's gout.  

A 40 percent rating based upon the criteria for rating the condition as an active process is also not warranted.  The record does not show that his pain, swelling, and limited motion during a flare-up produces incapacitating exacerbations three or more times per year.  The record does not show that the Veteran has three or more flare-ups of gout per year, and he has not so asserted.  Further, the record does not show that his combination of symptoms produces "definite impairment of health" objectively supported by examination.  The record and his testimony shows that during a flare-up he experiences pain, swelling, and limited motion in his great toes.  He takes medication to treat his gout flare-ups.  The record does not show that his gout impacts any other area than his great toes and no health care provider has stated that during a flare-up there is definite impairment of health or that his gout impacts his overall health in any way.  Therefore the 40 percent criteria for an active process under Diagnostic Code 5002 are not met.  38 C.F.R. § 4.71a (2014).  

At his hearing, the Veteran stated that he wanted separate ratings to be assigned for each great toe.  Diagnostic Code 5002 does not state that separate ratings may be assigned for each joint affected.  Id.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's gout of the right and left great toes does not more closely approximate a rating in excess of 20 percent during the appeal period.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2014).  Because the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable.  

III.  Extraschedular Consideration and Total Rating Based Upon Individual Unemployability (TDIU) 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hypertension and gout are contemplated by the rating schedule.  The Veteran's hypertension manifests as elevated blood pressure readings and the need to take continuous medication.  These symptoms are specifically contemplated by Diagnostic Code 7101.  38 C.F.R. § 4.104 (2014).  His gout manifests as flare-ups of painful motion and swelling in his great toes.  This is described adequately by both the rating criteria for active rheumatoid arthritis under Diagnostic Code 5002 and as a moderately severe foot injury under Diagnostic Code 5284.  38 C.F.R. § 4.71a (2014).  These criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hypertension and gout, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, with regard to TDIU, when entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, a TDIU claim has not been reasonably raised because the record shows that the Veteran has maintained substantially gainful employment throughout the appeal period.  Further consideration of entitlement to a TDIU is not required.  


ORDER

A disability rating in excess of 10 percent for hypertension is denied.  

A disability rating in excess of 20 percent for gout of the right and left great toes is denied.  


REMAND

The most recent VA examination for the Veteran's low back disability and radiculopathy of the lower extremities was conducted in May 2010, over four years ago.  At his May 2014 hearing, the Veteran asserted that his disabilities had increased in severity.  Further, his VA treatment records show that the number of medications he takes for his back disability has increased from two to four.  A new examination is needed to assess the current severity of his low back disability and his radiculopathy of the lower extremities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician.  Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's low back disability and associated radiculopathy of the lower extremities, and its impact on his employability and daily activities. 

a.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

      c.  The examiner must respond to the following:

i.  Provide the Veteran's range of motion of his thoracolumbar spine, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

ii.  Determine whether the thoracolumbar spine exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iii.  Indicate whether the Veteran's radiculopathy of the lower extremities produces incomplete paralysis that is mild, moderate, moderately severe, or severe with marked atrophy.  He or she should also state whether there is complete paralysis with the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost. 

d.  The examiner must provide a complete explanation for his or her opinions and conclusions based on his or her review of the evidence, clinical experience, medical expertise, and established medical principles.  

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


